Citation Nr: 0803737	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-07 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for lumbosacral spine 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 through 
August 1994.  He also service in the Arkansas Army National 
Guard from April 2003 through April 2005.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran has since moved and 
the Jackson, Mississippi, RO is currently handling his claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection for a back 
disability that he contends was incurred during annual two-
week training with the Arkansas National Guard in the summer 
of 2004.  See November 2007 hearing transcript at page 6.  VA 
has several duties under 38 C.F.R. § 3.159 to notify and 
assist the veteran with regard to his claim. Included among 
those duties is the duty to assist the veteran to obtain 
evidence relevant to his claim. See 38 C.F.R. § 3.159(c) 
(2007).

The veteran's claims folder contains service medical records 
from his first period of service, but no service medical 
records from his National Guard service, and no verification 
of his National Guard service dates, including verification 
of periods of active duty, active duty for training 
(ACDUTRA), and inactive duty for training (INACDUTRA).  The 
record does contain a March 2006 attempt to verify service 
via PIES, but that was met with a negative response.  Since 
then, however, the veteran submitted a Report of Separation 
and Record of Service from the National Guard Bureau, which 
shows service with the Arkansas Army National Guard between 
April 2003 and April 2005.  There have been no attempts to 
follow up with the Arkansas National Guard to verify his 
service, especially his service status at the time he claims 
his injury took place (approximately June 2004).
Verification of the veteran's National Guard service is 
essential to deciding this claim.  The information should be 
a matter of record, and at least in the records of the 
Arkansas National Guard.  VA has an obligation under 38 
C.F.R. § 3.159(c)(2), (3) to pursue this information until a 
responsible custodian of such records reports that they are 
unavailable, or VA can reasonably conclude that any further 
effort to obtain them would be futile. National Guard records 
are maintained by the personnel office of the Service 
National Guard Center where the veteran served. An 
alternative source for this information is the National 
Personnel Records Center (NPRC). See Veterans Benefits 
Administration (VBA) Adjudication Procedure Manual M-21-1, 
Part III, Ch. 4, § 4.01(b)(1)(c), Change 131 (February 25, 
2005). As such, additional development is necessary, as this 
matter is not ready for final adjudication.

Accordingly, the case is REMANDED for the following action:

1. Verify the veteran's National Guard 
service dates, including verification of 
all dates of active duty, ACDUTRA, and 
INACDUTRA, from the Service National Guard 
Center where the veteran served, by the 
National Personnel Records Center (NPRC) 
in St. Louis, Missouri, or through other 
official channels, as necessary. Document 
all efforts made in connection with this 
request.

2. Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



